Citation Nr: 1749584	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss disability from July 2, 2010 to April 17, 2015, and in excess of 40 percent from that later date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for the Veteran's bilateral hearing loss disability, following a claim received in July 2010.  In July 2016, the RO increased the rating to 40 percent from April 17, 2015, the date of a VA examination report.  


FINDINGS OF FACT

1.  From July 2, 2010 to April 17, 2015, the Veteran's bilateral hearing loss disability warrants no more than a Roman number II for the right ear and a Roman numeral XI for the left ear.

2.  Since April 17, 2015, the Veteran's bilateral hearing loss disability warrants no more than a Roman number IV for the right ear and a Roman numeral XI for the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss disability from July 2, 2010 to April 17, 2015 or in excess of 40 percent from that later date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.85, 4.86, and Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

To the extent that the RO has characterized the issue as entitlement to a rating in excess of 10 percent for bilateral hearing loss disability from August 3, 1971, in certain documents in the file (i.e., VA Form 8, Certification of Appeal), the Board finds that the appeal period began with the July 2, 2010 claim.  There was a final rating decision denying a rating in excess of 10 percent for bilateral hearing loss disability in March 2002, with notification at that time and no new and material evidence received within a year of it, and the next claim (the current one) for an increased rating was filed on July 2, 2010.  Accordingly, we are concerned with the rating(s) to be assigned for the Veteran's service-connected bilateral hearing loss disability from July 2, 2010.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Evidence within a year prior to this filing is also reviewed to determine whether any increase in disability occurred during that year.  See 38 C.F.R. § 3.400.  The Veteran's bilateral hearing loss disability is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Veteran may be arguing that his hearing impairment warrants a higher rating because it is 100 percent in each ear.  See his January 2016 letter.  Additionally, his representative argued in February 2017 that VA's audiometry does not portray the severity of his condition because the audiometry was conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal daily life.  

The Board disagrees that an examination or opinion is necessary for those purposes as the schedular rating criteria already account for impairment of speech recognition in the presence of background noise.  The rating criteria for hearing loss were last revised in 1999.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 25,200 (May 11, 1999).  In formulating the revisions, VA relied on review studies carried out by the Veterans Health Administration's (VHA's) Audiology and Speech Pathology Service to develop criteria that took into account patterns of hearing impairment that were such that speech discrimination tests may not accurately reflect the severity of the impaired communicative functioning experienced, even with the use of hearing aids, or that otherwise caused an extreme handicap in the presence of any environmental noise and could often not be overcome by the use of hearing aids. Id. See also Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295, 17,296 (Apr. 12, 1994) (proposed rule).

VHA found through its clinical studies that when certain patterns of hearing impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  64 Fed. Reg. at 25,203. The provisions of 38 C.F.R. § 4.86(a) and (b), and the decibel threshold requirements for application of Table VIA, were promulgated based on VHA's findings and recommendations.  The intended effect of the revisions was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. at 17,296.  As such, the functional impairment due to hearing loss that is compounded by background or environmental noise is contemplated by the schedular criteria, and a separate or special examination and/or opinion aimed at assessing the impact of background noise is not required.  See also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (upholding VA's policy of conducting audiometry testing in a sound-controlled room in the absence of any expert medical evidence demonstrating that an alternative testing method exists and is in use by the general medical community).

On VA examination in August 2010, the Veteran reported that people and noises are hard to hear, including with background noise, and that he had to ask people to repeat themselves.  This was the effect it has on his daily life.  On evaluation, his pure tone audiometric thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
60
75
80
58
LEFT
85
80
85
90
87

Speech recognition scores were 96 percent in the right ear and 0 percent in the left ear.  

Using 38 C.F.R. § 4.85, Table VI, they yield a Roman numeral II for the right ear and a Roman numeral XI for the left ear.  These numeric designations yield a 10 percent rating using 38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86 are for application with respect to the left ear but not for the right ear.  However, as applied, they would result in a lower numeric hearing loss designation for the left ear, of a Roman numeral IX, and would not permit more than a 10 percent rating.  Under either result, no more than a 10 percent rating is  sustainable.  

On VA examination in October 2011, the Veteran reported difficulty hearing questions in a normal conference room.  His pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
65
80
80
59
LEFT
95
95
95
100
96

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of zero percent in the left ear.  The examiner indicated that the effect of hearing loss on the Veteran would be difficulty understanding speech on the phone or at the dinner table with more than 1 conversation partner, difficulty watching TV, and difficulty in environments/situations where competing speech and/or background noise is present. 

The provisions of 38 C.F.R. § 4.86 apply for this examination with respect to the left ear only.  As applied, Table VII results in a Roman numeral II for the right ear.  As applied, Table VI is more beneficial for the left ear and results in a Roman numeral XI for the left ear.  Together, the Roman numeral II for the right ear and the Roman numeral XI for the left ear result in no more than a 10 percent rating under the rating schedule.  

On VA examination in on April 17, 2015, the Veteran reported that his hearing loss disability does not impact ordinary conditions of his daily life, including his ability to work.  His pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
70
85
80
60
LEFT
90
90
95
105
95

Speech recognition scores, using the Maryland CNC test, were 96 percent in the right ear and could not be tested in the left ear.  

The provisions of 38 C.F.R. § 4.86 are for application with respect to each ear for this examination report.  As applied, they result in a Roman numeral IV for the right ear using Table VIA.  Also as applied, they result in a Roman numeral XI for the left ear, using Table VI.  Together, the Roman numeral IV for the right ear and the Roman numeral XI for the left ear result in no more than a 40 percent rating under the rating schedule.  

We understand the hardship the Veteran's bilateral hearing loss disability presents to him, including as reflected by statements he made in April 2012.  Given the above data, however, a rating greater than 10 percent is not warranted for the Veteran's bilateral hearing loss disability from July 2, 2010 to April 16, 2015, and a rating greater than 40 percent is not warranted from April 17, 2015 to present, under Diagnostic Code 6100.  

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to thank the Veteran for his Vietnam Era service, and wishes him well in his endeavors.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss disability from July 2, 
2010 to April 17, 2015 or in excess of 40 percent from that later date is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


